Benedict, J.
The time for propounding interrogatories on the part of a libelant is fixed by the twenty-third admiralty rule of the United States supreme court, according to which rule interrogatories are required to be put at the close or conclusion of the libel. See, .also, rule 27. So, interrogatories propounded by the claimant are by the thirty-second rule required to be made at the close of the answer. The admiralty rules promulgated by the United States supreme court supersede any rule of a district court fixing a different time for propounding interrogatories; and for this reason the 99th and 100th rules of the district court of the southern district of New York, adopted many years prior to the promulgation of the admiralty rules by the United States supreme court, have never been adopted as rules of this court. In this court, interrogatories are not permitted unless propounded in accordance with the admiralty rules of the United States supreme court.